Nicholson, C. J.,
delivered the opinion of the court:
The Memphis and Charleston Railroad Co. sued S. S. Woodward and N. J. .Brooks before a justice of the peace to “answer the company in a plea of debt due by note under five hundred dollars.”
Upon trial the justice gave judgment for the company for $485. The note sued on was made by S. Woodward for $480.00, payable to A. Woodward, and by him and N. J. Brooks indorsed, not waiving demand and notice.
.From the judgment so rendered N. J. Brooks alone appealed, giving bond with S. P. Woodward and J. IT. Ed-mondson as sureties.
The circuit judge dismissed the suit for want of jurisdiction, holding that as the justice of the peace had no jurisdiction of the indorsement on the note, the circuit court acquired none by the appeal, and that none could be acquired by a remittitur by the plaintiff. This holding is sustained by the case of Dixon v. Caruthers, 9 Yer., 30; and Crow v. Cunningham, 5 Cold., 255. The judgment is, therefore, affirmed.